DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/28/2022 has been entered.  Claim 5 has been canceled.  Claims 1-4 and 6-14 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 6, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has been amended to delete “a polyimide resin”, “-based” with respect to the olefin resin, “a polystyrene resin”, “a butadiene resin, a hydrogenated or non-hydrogenated styrene butadiene resin”, “a resin having a vinyl group, and copolymers thereof” from the list of one or more resins for the adhesive layer; however, claim 6 recites that “the adhesive layer comprises at least one selected from the group consisting of an olefin-based resin, a polystyrene resin, a liquid crystal polymer, and a fluororesin”, such that it is unclear whether the resins listed in claim 6 are meant to be the same resins as recited in instant claim 1 or in addition to those recited in claim 1, e.g. further comprising an olefin-based resin in addition to an olefin resin, or further comprising “a liquid crystal polymer” or “a fluororesin” in an amount of 10% by weight or more as recited in claim 6 in addition to the liquid crystal polymer or the fluororesin already recited in claim 1?  Similarly, given the deletion of certain resins from the Markush group in claim 1 that are then recited in dependent claims 8, 9 and 14, particularly as alternatives in claims 9 and 14 to resins that are still present in the Markush group of claim 1 with respect to the adhesive layer, it is also unclear as to what is meant to be encompassed by the adhesive layer or adhesive of claims 8, 9, and 14.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites a method for manufacturing the copper-clad laminate according to claim 1 wherein a resin varnish comprising an adhesive is applied to a surface of the copper foil to produce an adhesive-attached copper foil, however, claim 14 recites that the adhesive comprises “one or more resins” (emphasis added) selected from a Markush group that includes resins in addition to those recited in claim 1 such that claim 14 appears to improperly extend the list of adhesive resins beyond those required by claim 1 and allows the adhesive to be formed from “one” resin that is not recited in claim 1, and thus appears to contradict the adhesive layer limitation required by claim 1 from which claim 14 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (US2014/0110153) in view of Kitani (JP2016-225513, please refer to the machine translation for the below cited sections).  Kashiwagi discloses a copper-clad laminate for a wiring board (100) as shown in Figs. 4A-C and a multilayered wiring board (110) as shown in Figs. 5A-C (Paragraphs 0118-0122) which are suitable for use in cell phones (Paragraph 0257), wherein the copper-clad laminate is formed from an insulating layer (130) sandwiched between two surface-roughened copper foils (150) as shown in Figs. 4A-B (Paragraph 0118) with the roughened surface of each copper foil (150) facing the insulating layer (130) as shown in Figs. 1B and Figs. 7A-B; and the insulating layer (130) being formed from a prepreg (280), such as comprising an epoxy-resin impregnated fiber core material or a heat-resistant resin sheet with an uncured resin layer laminated on both surfaces thereof (Paragraph 0108).  Kashiwagi discloses that the “heat-resistant resin sheet may be any resin sheet that can be used without particular limitation, as long as it withstands a soldering temperature”, with specific examples thereof including a polyimide film, a liquid crystal polymer film, and a polyether ether ketone film, and having a thickness of or preferably 1-100 µm, particularly preferably 7.5-60 µm (Paragraph 0109, reading upon the claimed resin layer of instant claim 1 and claimed thickness range of instant claim 12); and as “the uncured resin layer, an adhesive layer that is uncured and made of an epoxy resin or the like can be used” (reading upon the claimed adhesive layer comprising an epoxy resin as recited in instant claim 1), with a preferred thickness of the uncured adhesive layer being 1 µm or more and 30 µm, preferably 5-10 µm (Paragraph 0110, reading upon the claimed thickness range of instant claim 11).
Kashiwagi discloses that a thickness of the surface-roughened copper foil 150 is preferably 5µm or more and 50 µm or less (Paragraph 0193) and that the surface of the surface-roughened copper foil has a skewness (Rsk) of 0 or less of roughness curve defined by ISO 4287-1997 (Paragraph 0077), with an example roughened copper foil as shown in Fig. 16A-B having a maximum height of crest Rp of 0.5955 µm, a maximum depth of trough Rv of 0.8666 µm, a maximum height Rz (Rt) of 1.4621 µm (reading upon the claimed Sz of instant claims 1 and 2), an average height Rc of 0.8011 µm, an arithmetic average height Ra of 0.2066 µm, Rsk (skewness) of 0.2948, and Rku (kurtosis) of 3.2004 (reading upon the claimed kurtosis Sku of instant claim 1), which results in improved properties over a commercially available copper foil such as shown in Figs. 15A-B (Paragraphs 0214-0215 and 0222); wherein the surface-roughened copper foil provides a peel strength of 0.7-0.9 kN/m (Paragraphs 0183-0187, reading upon the claimed peel strength of instant claim 13).  
Hence, the difference between the teachings of Kashiwagi and the claimed invention as recited in instant claims 1-2 and 11-13 is that Kashiwagi does not recite that the adhesive layer has a dielectric loss tangent value which is equal to or less than a dielectric loss tangent value of the resin layer, at a frequency of 1 GHz as instantly claimed.  However, Kitani discloses that when producing a printed wiring board, particularly for transmitting a high frequency signal which has become popular in devices such as IC cards and mobile phone terminals (similar end use as in the invention taught by Kashiwagi), the dielectric loss tangent of the adhesive layer at 1 GHz is preferably smaller than the dielectric loss tangent of the resin films adhered to the conductive pattern, e.g. patterned copper foil (Paragraphs 0045-0047), in order to reduce transmission loss due to dielectric loss and provide high dimensional accuracy (Abstract, Paragraphs 0001-0004, 0007-0008, and 0011-0013).  Kitani discloses that the adhesive layer may contain a thermosetting resin, such as an epoxy resin as in Kashiwagi, a modified polyphenylene ether, a styrene resin, a butyral resin, and an acrylic resin (e.g. “and the like” as disclosed by Kashiwagi, and would suggest the adhesive resins of instant claims 1, 6-7 and 9), preferably a thermosetting resin containing a modified polyphenylene ether or a styrene resin as a main component because the relative permittivity and the dielectric loss tangent can be reduced (Paragraphs 0014 and 0060-0062).  Kitani discloses that the lower limit of the dielectric loss tangent of the adhesive layer at 1 GHz is preferably as small as possible, but realistically 0.0001, with an upper limit of preferably 0.01, more preferably 0.005 (Paragraph 0065, as in instant claim 3); while the lower limit of the dielectric loss tangent of the resin films at 1 GHz is also preferably as small as possible, but realistically 0.0001, with an upper limit of preferably 0.05, more preferably 0.005 (Paragraphs 0028 and 0058, as in instant claim 4), with preferred resins being polyimides with small relative permittivity and dielectric loss tangent, and particularly liquid crystal polymers as in Kashiwagi, and a film thickness of preferably 5 to 500µm (Paragraphs 0029-0043), as in Kashiwagi and reading upon the claimed thickness range of instant claim 12.  Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide an adhesive layer as taught by Kitani having a dielectric loss tangent of equal to or less than the dielectric loss tangent of the resin layer in the invention taught by Kashiwagi to reduce transmission loss when utilizing the printed circuit for high frequency applications such as for mobile or cell phones as in Kashiwagi, thereby rendering the claimed invention as recited in instant claims 1-4, 6-7, 9 and 11-13, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
With regard to instant claim 8, given that Kashiwagi broadly recites that the uncured adhesive layer may be made of “an epoxy resin or the like” as discussed above, with Kitani broadly reciting that the adhesive layer may contain a thermosetting resin having a curing temperature of 250ºC or lower as a main component (Paragraph 0014), and both references disclosing the use of polyimides in the adjacent resin layer (Kashiwagi as discussed above; Kitani: Paragraphs 0031-0035 and 0058) such that the incorporation of a minor amount of polyimide, e.g. less than 50wt% reading upon the claimed 10wt% or more, into the adhesive layer to further improve adhesion between a polyimide-containing insulating layer and the adhesive layer would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, and hence instant claim 8 would have been obvious over the teachings of Kashiwagi in view of Kitani given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regard to instant claim 10, as noted above, Kashiwagi discloses that the insulating layer may comprise a prepreg comprising a core material formed of glass fibers impregnated with a semi-cured epoxy resin or a resin sheet as discussed above (Paragraph 0108), broadly reciting that any insulating material conventionally used for manufacturing a wiring board may be used (Paragraph 0108), and also discloses that a core substrate of the multilayer wiring board may be formed from a woven or nonwoven fabric of inorganic fibers such as glass fibers impregnated with an insulating resin layer (Paragraph 0249); and given that Kitani does not exclude the incorporation of a fabric/cloth layer in the resin films and broadly recites that the resin films may comprise a filler, additive or the like (Paragraphs 0043 and 0058), the claimed invention as recited in instant claim 10 would have been obvious over the teachings of Kashiwagi in view of Kitani.
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inukai (KR2017/0002705, submitted with the IDS dated 2/22/2022) in view of Kitani (JP2016-225513, please refer to the machine translation for the below cited sections), or alternatively, Kitani in view of Inukai.  Inukai discloses a copper-clad laminate for printed wiring boards including for high-frequency signals (Paragraph 0002) and method of producing the laminate, wherein the copper-clad laminate comprises a surface-treated copper foil having a surface roughness (Rz) of 2.0 µm or less (based on JIS B0601-1994) and a kurtosis Sku of 2-4 (Paragraph 0010), preferably 2.5-3.5 (Paragraph 0012, reading upon the claimed Sku range of instant claim 1), which provides good adhesion reliability and peel strength with a resin substrate, particularly a peel strength of 0.8 kg/cm or more measured based on JIS C5016 (Paragraphs 0021, 0032 and 0036, reading upon the claimed peel strength of instant claim 13).  Inukai discloses that the surface-treated side of the copper foil having the above roughness properties is bonded to a resin substrate such as a glass cloth base epoxy resin (prepreg) substrate for a rigid printed wiring board utilizing the epoxy resin of the prepreg as in the examples (as in instant claim 10), or bonded to a polyimide or liquid crystal polymer film for a flexible printed circuit board (FPC), wherein the FPC may be manufactured by interposing an adhesive on a substrate such as a polyimide film or by applying and curing a polyimide precursor (Paragraphs 0122-0124).  Hence, with regard to instant claim 1, Inukai discloses a copper-clad laminate comprising a copper foil, an adhesive layer, and a resin layer as broadly claimed wherein the surface of the copper foil on the adhesive layer side has a kurtosis Sku of 2.0 or more and 3.5 or less as in the claimed invention and a roughness Rz of 2.0 µm or less, and although Inukai provides a suggestion that the adhesive layer may comprise an epoxy resin or a polyimide resin, Inukai does not disclose that the copper foil has a maximum height Sz as claimed, nor that the adhesive layer has a dielectric loss tangent value equal to or less than a dielectric loss tangent value of the resin layer, at a frequency of 1 GHz, as instantly claimed.
However, Kitani discloses that when producing a printed wiring board, particularly for transmitting a high frequency signal (as in Inukai), the dielectric loss tangent of the adhesive layer at 1 GHz is preferably smaller than the dielectric loss tangent of the resin films adhered to the conductive pattern, e.g. patterned copper foil (Paragraphs 0045-0047), in order to reduce transmission loss due to dielectric loss and provide high dimensional accuracy (Abstract, Paragraphs 0001-0004, 0007-0008, and 0011-0013).  Kitani discloses that the adhesive layer may contain a thermosetting resin, such as an epoxy resin as suggested by Inukai, a modified polyphenylene ether, a styrene resin, a butyral resin, and an acrylic resin (suggesting the adhesive resins of instant claims 1, 6-7 and 9), preferably a thermosetting resin containing a modified polyphenylene ether or a styrene resin as a main component because the relative permittivity and the dielectric loss tangent can be reduced (Paragraphs 0014 and 0060-0062).  Kitani discloses that the lower limit of the dielectric loss tangent of the adhesive layer at 1 GHz is preferably as small as possible, but realistically 0.0001, with an upper limit of preferably 0.01, more preferably 0.005 (Paragraph 0065, as in instant claim 3); while the lower limit of the dielectric loss tangent of the resin films at 1 GHz is also preferably as small as possible, but realistically 0.0001, with an upper limit of preferably 0.05, more preferably 0.005 (Paragraphs 0028 and 0058, as in instant claim 4), with preferred resins being polyimides with small relative permittivity and dielectric loss tangent, and particularly liquid crystal polymers as in Inukai, and a film thickness of preferably 5 to 500µm (Paragraphs 0029-0043), reading upon the claimed thickness range of instant claim 12.  Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide an adhesive layer as taught by Kitani having a dielectric loss tangent of equal to or less than the dielectric loss tangent of the resin layer in the invention taught by Inukai to reduce transmission loss when utilizing the printed circuit for high frequency applications as in Inukai, thereby reading upon the claimed adhesive resin(s) of instant claims 1, 6-7 and 9 and the claimed dielectric loss tangent properties of instant claims 1 and 3-4; and given that a maximum height Sz on the same order as the Rz disclosed by Inukai, reading upon the range of instant claims 1-2, would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, the claimed invention as recited in instant claims 1-4, 6-7, 9-10, and 12-13 would have been obvious over the combined teachings of Inukai in view of Kitani, or alternatively, Kitani in view of Inukai given that Inukai provides clear motivation to utilize a roughened copper foil as disclosed by Inukai in the invention taught by Kitani to provide good adhesion reliability and peel strength, and particularly given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.  
With regard to instant claim 8, given that Inukai provides a clear teaching and/or suggestion of utilizing a polyimide precursor for the lamination step as discussed above and that Kitani broadly recites that the adhesive layer may contain a thermosetting resin, the use of or further incorporation of a polyimide resin into the adhesive layer would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention thereby rendering instant claim 8 obvious over the combined teachings of Inukai and Kitani.
With regard to instant claim 11, an adhesive layer thickness less than the thickness of the resin substrate layer as disclosed by Kitani would have been obvious to one having ordinary skill in the art and would read upon and/or render obvious the claimed thickness range of instant claim 11 and given the absence of any showing of criticality or unexpected results with regard to the claimed adhesive thickness range, the claimed invention as recited in instant claim 11 would have been obvious over the combined teachings of Inukai and Kitani.
With regard to instant claim 14, both Inukai and Kitani generally disclose a method of producing the copper-clad laminate by utilizing a curable adhesive and bonding the copper foil to the resin layer via the adhesive layer and curing the adhesive as discussed above, wherein Inukai also broadly discloses the use of a precursor that is dried and then cured (Paragraph 0122-0123), while Kitani also recites that the lamination method is not particularly limited (Paragraph 0047), and given that application of a curable adhesive as a varnish to one or both surfaces to be adhered would have been obvious to one having ordinary skill in the art, the method of producing the copper-clad laminate of instant claim 1, which is discussed in detail above and reads upon the same surface roughness and dielectric loss tangent properties of instant claim 1, by the general method steps of instant claim 14 would have been obvious to one skilled in the art based upon the combined teachings of Inukai and Kitani.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but are moot in view of the above new grounds of rejection.  Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s response filed 2/28/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 13, 2022